United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-1489
                         ___________________________

Martin Luther Lindstedt, The Church of Jesus Christ Christian/Aryan Nations of Missouri

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

Newton County, Missouri; Newton County Sheriff's Department; Ken Copeland,
 Newton County Sheriff; Oren Barnes; Michael Lindstedt; Terry Neff, Attorney;
The Honorable Kevin L. Selby; The Honorable Timothy Perigo; Crystal Courtney

                       lllllllllllllllllllll Defendants - Appellees
                                        ____________

                     Appeal from United States District Court
                    for the Western District of Missouri - Joplin
                                  ____________

                             Submitted: October 7, 2016
                              Filed: October 11, 2016
                                   [Unpublished]
                                   ____________

Before WOLLMAN, ARNOLD, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.
        Martin Luther Lindstedt, The Church of Jesus Christ Christian/Aryan Nations
of Missouri appeals the district court’s1 orders granting motions to dismiss an
amended complaint for failure to state a claim. We find no basis for overturning the
orders at issue, and appellant has identified none. The judgment of the district court
is affirmed. See 8th Cir. R. 47B.
                        ______________________________




      1
      The Honorable Stephen R. Bough, United States District Judge for the
Western District of Missouri.

                                         -2-